Title: To James Madison from Benjamin Stephenson, 18 July 1816
From: Stephenson, Benjamin
To: Madison, James



Kaskaskia July 18th. 1816

A vacancy in the appointment of commissary general of purchases & supplies having taken place by the death of Colo. Jonas Simons at St. Louis. The undersigned take the liberty respectfully to recommend to the President of the United States for that appointment Mr. Thomas Hempstead of St. Louis as a suitable person to discharge the duties of that office, and to fill the vacancy

B. Stephenson
N.J. Morrison

